 INTERNATIONAL. PHOTOGRAPHERS. IO()CAI 659International Photographers of the Motion PictureIndustry, Local 659, International Alliance ofTheatrical Stage Employees and Moving PictureMachine Operators of the United States andCanada (Medway Productions, Inc.) and JonElse and T2Michael Anderson. Cases 20-CB-4770 and 20-CB-4803July 1, 1980DECISION AND ORDER'BY CHAIRMAN FANNING AND MEMBERSJENKINS AND TRUESDAL EOn December 14, 1979, Administrative LawJudge Max Rosenberg issued the attached Decisionin this proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief, and the GeneralCounsel and the Charging Parties filed answeringbriefs in support of the Administrative Law Judge'sDecision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions2of the Administrative LawJudge and to adopt his recommended Order, asmodified herein.3ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,International Photographers of the Motion PictureIndustry, Local 659, International Alliance of The-atrical Stage Employees and Moving Picture Ma-chine Operators of the United States and Canada,its officers, agents, and representatives, shall takethe action set forth in the said recommendedOrder, as so modified:1. Substitute the following for paragraph l(b):I Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect Standard Dry Wall Products.Inc., 91 NLRB 544 (1950),. enfd. 188 F.2d 362 (3d Cir. 1951) We havecarefully examined the record and rind no basis for reversing his findingsI We reject Respondent's contention that its due-process rights wereviolated by the Administrative Law Judge's reliance on hearsay evi-dence In our judgment., there is ample direct and competent record evi-dence to support the Adminisiratise Law Judge's unfair labor practicefindings' Under the circumstances herein. we find the nIarros cease-and-desistlanguage adequate to remedy the violations found250 NLRB No. 52"(b) In any like or related manner restraining orcoercing employees in the exercise of the rightsguaranteed them by Section 7 of the Act."2. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE TO MEMBERSPosrEl) BY ORDER OF IHENATIONAL LABOR REl-ATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT cause or attempt to causeMedway Productions, Inc., or any other em-ployer, to deny Jon Else and Michael Ander-son, or any other employees or job applicants,employment as cameramen or otherwise to dis-criminate against them, or other employees orjob applicants, in violation of Section 8(a)(3) ofthe National Labor Relations Act, as amended,because of their nonmembership in Internation-al Photographers of the Motion Picture Indus-try, Local 659, International Alliance of The-atrical Stage Employees and Moving PictureMachine Operators of the United States andCanada.WE WILL NOT in any like or related mannerrestrain or coerce employees in the exercise ofthe rights guaranteed them in Section 7 of theAct, except to the extent that such rights maybe affected by an agreement requiring mem-bership in a labor organization as a conditionof employment as authorized by Section8(a)(3) of the Act.WE WILL notify Medway Productions, Inc.,Post Production Co., and Jon Else and Mi-chael Anderson, in writing, that we have noobjection to those companies employing themas cameramen, and that we request those com-panies to offer them employment as camera-men or, if such jobs are not available, substan-tialy equivalent employment, with out preju-dice to their seniority or other rights andprivileges.WE WILL make Jon Else and Michael An-derson whole for any loss of pay which theymay have suffered, with interest, by reason of I)D:CISI()NS OF NA IIONAL. I.ABOR RELATIONS BOARDthe discrimination which we have unlawfullycaused to be practiced against them.INII I:RNATIONAI. PHOTOGRAPHERS OFIHIF MOTION PICIURE INI)USTRY,LOCAL 659, INT IERNAT I IONA AL I-ANCF. oi THEATRICAI. STcAGEI EM-PI OY.I:S AND) MOVING PICTURE MA-CHINE OPtiRATORS OF THE UNITEDSTATEIS ANI) CANA)ADECISIONSI AIIMNTI O I HE CASEMAX ROSINBERG;, Administrative Law Judge: With allparties represented, this proceeding was heard before mein San Francisco, California, on August 21 and 22, 1979,upon a consolidated complaint filed' by the GeneralCounsel of the National Labor Relations Board and ananswer submitted thereto by International Photographersof the Motion Picture Industry, Local 659, InternationalAlliance of Theatrical Stage Employees and Moving Pic-ture Machine Operators of the United States and Canada,herein called the Respondent or the Union.2At issue iswhether Respondent violated Section 8(b)(2) and (I)(A)of the National Labor Relations Act, as amended, bycertain conduct to be detailed hereinafter. Briefs havebeen received from the General Counsel, the ChargingParties, Jon Else and Michael Anderson, and the Re-spondent, which have been duly considered.Upon the entire record made in this proceeding, in-cluding my observation of the demeanor of each witnesswho testified, I hereby make the following:FINDINGS AND CONCLUSIONS1. THE BUSINESS OF THE EMPLOYERMedway Productions, Inc., herein called Medway, aCalifornia corporation, is engaged in the producton ofmotion pictures in San Anselmo, California. During theannual period material to this proceeding, Medway soldgoods and services valued in excess of $50,000 to Uni-versal Studios at the latter's facility in California. Univer-sal Studios, in turn, meets the applicable Board's directstandard for the assertion of jurisdiction. The complaintalleges, the answer admits, and I find that Medway is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDIt is undisputed and I find that Respondent is a labororganization within the meaning of Section 2(5) of theAct.By order dated August 17. 1979. the Regional Director for Region20 severed Cases 20-CA-14248 and 20-CA 14391 which named MedwayProduction.s Inc .as a party Respondent, from Cases 20 CB-4770 and20-CB 4803o afler hasing approved settlement agreements and with-drawn the complaints filed against Medway in those cases2 The complaints, which issued on February 28 and March 19. 1979.are based on cha;rges filed arid sersed on December 5. 1978. and filed onFebruary 12 and served (o Fehruar I ,. 1979. respectively111. THI Al XI 1lI) LNI:AIR I.ABOR PRACII IESThe consolidated complaint alleges that Respondentviolated Section 8(b)(2) and (1) (A) of the Act when itcaused or attempted to cause Medway to refuse to hireJon Else and Michael Anderson on or about July 21,1978, and in or about late August 1978.3 respectively, be-cause of their lack of membership in the Union. Re-spondent denies the commission of any labor practicesbanned by the Act.Respondent, a labor organization headquartered in LosAngeles, California, exists for the purpose of collectivelyrepresenting employees in all phases of motion and stillphotography, including camera operators and photogra-phers. On January 31, 1976, Respondent's International,IATSE, entered into a renewed basic agreement with amultiemployer bargaining unit consisting of producers inthe industry who had formed an employer associationstyled as the Moving Picture Machine Operators of theUnited States and Canada, herein called MPMO. Thisagreement, which spanned from February 1, 1976, toJuly 1, 1980, contained, inter alia, the following provi-sions:IX. Preference of EmploymentWith respect to employees hired by a Producerwho is part of the Multi-Employer Bargaining Unit...to perform services in the County of Los An-geles, California, or hired by such Producer in theCounty of Los Angeles, California, to perform serv-ices outside such County, preference in employmentshall be given to persons having previous work ex-perience in the crafts and classifications of worksubject to this Agreement, obtained while employedby Producers who are part of the Multi-EmployerBargaining Unit, in Los Angeles County or outsidesuch County if hired by such Producer in theCounty to perform such services....On February 1, 1976, Respondent published a subsidi-ary agreement for producers in Los Angeles who utilizedthe services of its members, which was made subject tothe terms and conditions set forth in the basic agreementbetween IATSE and MPMO, and was programed toexpire on July 31, 1979. Under the heading of "Recogni-tion" in article 2, this compact recited that:The Producer recognizes, for purposes of legal pref-erence of employment, the applicability of theMulti-Employer Bargaining Unit Experience Rosterfor Photographers within the geographical jurisdic-tion of the Union ....It enumerated the 13 Western States which fell withinthat jurisdiction, including the State of California. In arti-cle 68, the subsidiary agreement mandated, under theheading of "Seniority," that employer-subscribers selectvarious covered classifications of employees from the es-tablished "Multi-Employer Bargaining Unit ExperienceRoster." The record reveals that, on May 10, 1972, Re-spondent entered into contractual relations with Georgei iJnless other ise indicated, all date, hereinafter fall ,i, 1978368 INTERNATIO()NAL PHOTOGRAPHERS. IOCAL 659Lucas Film Co., of which Medway is a wholly ownedsubsidiary, covering the production of feature films inthe San Francisco area. This agreement was implementedby an addendum which set forth the prevailing wagescales and exempted that company from the applicabilityof article 68 referred to above. In 1974 or 1975, after ex-piration of the earlier agreement, this company producedthe film "American Grafitti" under a letter of under-standing with Respondent.Gerald K. Smith, Respondent's business representative,testified that, in early summer of 1978, he received a tele-phone call from Howard Kazanjian, a vice president ofMedway, during which Kazanjian disclosed thatMedway intended to produce in the San Francisco area asequel to "American Grafitti" under the title of "PurpleHaze."4Sometime thereafter, Smith met with Kazanjianand Dick Gallagly, an officer of George Lucas Film Co.During their discussion, and according to Smith, Kazan-jian and Gallagly "recognized that they had a contrac-tual obligation with us and they intended to hire peoplewho were represented by our Local Union and theyagreed that they would in fact sign a letter again con-firming that it would be under our previous agreement."In consequence of this meeting, and on August 7, Smithdispatched a letter to Kazanjian which read:On your forthcoming production [Purple Haze] itis my understanding that Medway Productions willagree to be bound by our Production Contract of1976 enclosed, with the following understanding:-That is, as the production company is based in SanFrancisco and as the picture will be produced solelyout of San Francisco, that the company will be con-sidered a San Francisco company for all purposes.We therefore agree that the company will be ex-cluded from the existing provisions of paragraph 68[of the Los Angeles subsidiary agreement], but weshall apply all other conditions to Medway Produc-tion, a San Francisco based firm.If the above is in compliance with our under-standings, please confirm same in writing to me.In his letter, Smith included a copy of Respondent's LosAngeles agreement with the updated wage rates, as wellas a "Supplemental San Francisco Form agreement"which other producers in the area had executed. In perti-nent part, this supplemental form provided that:In hiring persons to perform services covered bythis Agreement, preference shall be given by theProducers to persons who have acquired the neces-sary skills through prior experience with Producersunder this Agreement or under the employ of otherProducers taking pictures of comparable standardsand quality.5If, after reasonable efforts to complywith the foregoing conditions; [and] in any event,after the elapse of ten (10) days, the Producer hasnot filled any such vacancy, the Producer may fill4 Other liles which had been considered for this production were"Grafilli 2" and "More American Grafitnib Smith testified that Respondent maintained a labor pool of approxi-mately 140 members in the San Francisco Bay area, of which appro.i-mately 5(0 Aere cinematographer,such position without reference to the foregoingprovisions of this paragraph. It is agreed that mem-bership in the Union shall not he a condition of firsthiring and that the Producer shall administer hishiring practices without discrimination by reason ofmembership or nonmembership in the Union.Thereafter, Medway signed this letter of understanding.Jon Else, a freelance cameraman with 10 years of ex-perience in the field end many plaudits of excellence tohis credit, testified that he first learned through thegrapevine in the spring of 1978 that Medway intended tofilm "Purple Haze" as a sequel to "American Grafitti."Armed with this intelligence, Else telephoned JimBloom, Medway's production assistant, sometime inJune. During their conversation, Else evinced his interestin obtaining a position as a camera operator on the film,and Bloom requested that the applicant send him aresume of his qualifications. Else did so and, a few weekslater, telephoned Bloom again to inquire into the matter.Bloom stated that he had received the resume and wasquite impressed with its contents. Bloom inquired wheth-er Else was a member of Respondent. Upon receiving anegative response, Bloom remarked, "We have no workfor you at this time."Else further testified that, during the second or thirdweek in July, he received a telephone call from TomJoiner, Medway's production manager for "PurpleHaze." Joiner opened the conversation by revealing thathe had obtained Else's name from a mutual friend. Joinerthen stated that he was in the process of putting togethera crew for the production and was making every effortto "contact all the guys in the [Respondent] up here [inthe San Francisco area] before going to [Los Angeles] toget a crew." After discussing the logistics involved,Joiner disclosed that he had hired a Caleb Deschanal ashis director of photography, and advised Else to contactDeschanal to explore the possibility of working as acamera operator on his crew.Within a few days, Else telephoned Deschanal. Afteran exchange of pleasantries, the men launched into a dis-cussion of the mechanics of the forthcoming production.Else testified that, during the dialogue, Deschanal in-quired whether the former was a union member. WhenElse stated that he was not, Deschanal immediately re-marked that "it would be very difficult to get me [Else]on the film if I wasn't a member of the Union." The dis-cussion dwelt for a time on Else's lack of membershipand, when Deschanal indicated that Else might qualifyfor the job, the director of photography suggested thatElse should "get my Union problem solved" and sendDeschanal a copy of his resume together with a samplereel of his work.Else mailed the requested materials to Deschanal and,in the latter part of July, Else received a second callfrom the director who reported that he had received thematerials and was so impressed by them that he desiredto employ Else as one of his camera operators. However.Deschanal commented that, inasmuch as Else "bias not amember of the Union, there was ...not a chance inhell of getting on the production," and he once again DECISIONS OF NA TIONAL LABOR RELATIONS BOARDurged Else to solve his "Union problem." Else agreed todo so, and the conversation ended.Following this conversation, Else attempted to contactRespondent's business representative, Gerald Smith, bymail and telephone, but to no avail. Instead, he managedto reach Ron DeVall, Smith's associate. Else explainedthat he had reached a stage in his career where film pro-ducers had learned of his talents and had been willing toengage him as a camera operator but refrained fromdoing so because they were producing films under con-tract with Respondent and Else was not a member ofthat labor organization. Else added that he had soughtunsuccessfully to join Respondent in the past and desiredto work in the San Francisco area, his home base.6Elsethen asked for advice as to the steps he would have totake to attain membership. DeVall responded that he wasunfamiliar with Respondent's contractual arrangementsin northern California and promised that Smith wouldcontact Else and answer all of his questions.Else testified that Smith had vainly attempted to con-tact him and that, in mid-August, Else once again calledSmith's office and spoke to DeVall. During this conver-sation, Else reminded DeVall of the reason for his previ-ous inquiry and reported that he had not heard fromSmith about the matter. Else then inquired into the pro-tocol for joining the Union and asked whether his non-membership should be a reason for a producer to denyemployment to him. With respect to the first inquiry,DeVall stated that Respondent was not in the process oforganizing cameramen at that time. Regarding thesecond query, DeVall replied that producers "usuallylike to hire our guys, but if they really want to hire you,there is no reason that they shouldn't."Believing that an opportunity still existed for his em-ployment on the production crew of "Purple Haze,"Else immediately telephoned Medway's officers andspoke to a secretary who was a social acquaintance. Elseinformed her that he had talked to Union Agent DeValland that it was his understanding that he had obtainedclearance from Respondent to work for any producer inthe San Francisco area who wished to hire him. At theend of the conversation, Else instructed the secretary topass this information on to Medway's vice president,Howard Kazanjian, and director of photography, CalebDeschanal. Because he deemed his clearance to work forMedway to be vital to him, Else dispatched a letter toDeVall on August 18. In this communication, he remind-ed DeVall of their previous conversation and sought areaffirmation of his understanding that he could be em-ployed by a producer in the San Francisco Bay Area de-spite his lack of membership in Respondent and that,6 On August 16, 1977, and again on September 16, 1977, Else wrote toSmith requesting an application for membership in Respondent or, in thealternative, for a waiver of the membership requirement in order to workon IATSE productions in the Bay area. On September 23, 1977, Smithreplied by advising Else that "we only organize individuals who workunder our Collective Bargaining Agreement and therefore comply by be-coming members after working 30 days under said agreement" Smithadded that "With regard to your request for waivers to work onI.A.T.S.E. productions coming into the Bay area, as the majority of thosecontract(s) are in fact covered by a seniority provision within the con-tract of the Motion Picture Industry there would he no way that wecould allow waivers whether or not you are a member of [Respondent]after 30 days of such employment, he would be eligiblefor membership in the Union. When Else failed to re-ceive a reply, he again wrote to DeVall on October Iand enclosed a copy of his earlier letter. Smith finally re-sponded on October 10. In his reply, Smith advised thatRespondent "is neither a fraternal organization, a hiringhall, nor a referral Local. We are a labor organizationrepresenting individuals working under our CollectiveBargaining Agreements." Smith added, "If you are seek-ing employment you should approach those persons whoare doing the hiring such as Producers and/or employ-ers."Following this exchange of letters, Else failed toobtain employment with Medway in the production ofthe feature "Purple Haze."Continuing the narrative, it is not uncommon in themotion picture industry for a producer, after havingcompleted his feature, thereafter to film a featurette ordocumentary of the main production. With the filming of'Purple Haze," Medway became interested in obtaining aproducer to snap the documentary. Michael Weil, a pro-ducer and director of motion picture films who hadworked in the San Francisco area since 1975 as the soleowner of an entity styled as the Post Production Co.,learned of Medway's plans in mid-August. He thereupontelephoned Medway's offices to inquire into the prospectof obtaining the production contract from that organiza-tion. Weil spoke to a Joan Eisenberg, a unit publicist forMedway, and informed her of his interest. Eisenbergsuggested that Weil send some film cassettes of his workfor inspection. Weil did so and, at the end of August,learned that he was the frontrunner for the award ofMedway's documentary contract.Upon gaining this information, Weil immediatelyplaced a call to Michael Anderson, a camera operatorwho had worked for the former when he produced thedocumentaries for "Bad News Bears Go To Japan" and"Semi-Tough," both of which were filmed outside of Re-spondent's territorial jurisdiction. During their conversa-tion, Weil revealed that he was on the verge of obtainingthe "Purple Haze" documentary work and advised An-derson, who was a friend as well as former employee, to"clean your lens" in preparation for the commencementof shooting. However, on or about September 4, Weilwas contacted by Medway's publicist Eisenberg who re-ported that she had been instructed to inform Weil thathe would be required to employ camera operators whowere members of Respondent. Weil expressed his dis-pleasure at this directive because he valued Anderson'sabilities, but he was constrained to notify Anderson thathis services could not be utilized on the featurette be-cause Weil was obligated to hire only Union members toshoot the film.7' This was not the first occasion on which Anderson failed to make hismark as a cameraman for Medway in the San Francisco bay Area Hetestified without contradiction that, in the summer of 1978. he learnedthat Medway intended to film sequels to "Star Wars" and "AmericanGrafitti" and would be hiring San Francisco-based camera operators. InAugust. Anderson made an appointment to meet with Jim Bloom, Med-way's production assistant, in the hope of obtaining a slot on the "PurpleHaze" camera ciew. During the ensuing meeting. Anderson broached theContinued370 INTFRNATIONAL PHOTOGRAPHERS IO()CAI. b5sShortly after September 4, Weil received word thatJon Else, who was known to Well but had never previ-ously worked for this producer, had received a clearancefor employment from Respondent. In consequence, Welltelephoned the camera operator about the matter andlearned from Else that he had spoken to Respondent'sagent, DeVall, who had assured Else that "he couldwork on the next [Union] situation that came out." Weilwas excited at the receipt of this information and decidedto contact the labor organization and confirm this infor-mation. Initially, Weil planned to visit Gerald Smith inLos Angeles and inquire into Else's eligibility. When hediscovered that he was unable to make the trip, Weil at-tempted to contact DeVall but the latter was out of hisoffice. Finally, Weil seized upon the idea of visiting theheadquarters of Eddie Powell, the business agent of Re-spondent's sister Local 16 which was based in San Fran-cisco. On September 7 or 8, Weil called upon Powell.After some preliminary banter, Weil mentioned that hewas experiencing serious problems concerning the pro-curement of qualified camera operators in the Bay areato shoot his documentaries. Powell replied that Local 16lacked jurisdiction over camera work in the vicinity andobserved that these operations fell within Respondent'sbailiwick. Powell volunteered to introduce Well toGerald Smith whose union handled this phase of filmproduction in the locale, and Well agreed. Whereupon,Powell dialed Smith's office in Los Angeles and, whenthe latter answered, Powell put Well on the phone. Welltestified that, after introducing himself, he explained thathe was on the threshhold of receiving a contract fromMedway to produce the documentary for "PurpleHaze." Weil continued that he had been told it was nec-essary that he utilize a camera crew stocked with unionmembers and expressed his readiness to do so, but notedthat competent camera operators were simply hard tocome by among Respondent's labor pool in the area. Atthis juncture, Well mentioned that he had contemplatedemploying Jon Else as a cameraman on the project.When Smith inquired whether Else was a member of theUnion, Well replied in the negative. Smith thereupon re-lated that there were many competent camera operatorsin the area who were union members and were unem-ployed. Well then remarked that it was his understandingthat, as a result of a conversation which Else had hadwith Ron DeVall, Smith's associate had advised Elsethat he would be allowed to work on the "Purple Haze"featurette. Upon hearing this, and according to Weill'stestimony, Smith "lost his cool and in a very, very loudvoice informed me that no one in his office except him...can make those decisions." Smith then exclaimed,"You can't hire Else, you have to use someone who is amember of the Union ...." Also losing his cool, Wellshouted back that "I am an independent producer and Iunderstand that under the Taft-Hartley regulations as aproducer I can hire anybody that I want to work for me...." to which Smith retorted "no you can't ... as faras I am concerned, you are a subcontractor to Medwaytopic of employment on the projects Bloom immediately inquired wheth-er Anderson was a member or Respondent and. when Anderson repliedthat he was noi. Bloom stated that it would be impossible to hire himbecause he lacked that membershipwho has a contract ...with [Respondent]," and the col-loquy abruptly ended.Following his conversation with Smith, Weil tele-phoned Else and, after repeating its contents, informedElse that the prospect of his employment on the docu-mentary appeared doomed, but Weil promised to pursuethe matter further. Well also reported the contents of hisdiscussion with Smith to Medway Vice President Kazan-jian and Tom Joiner.On September 10, Well received word from Medwaythat he had been selected to produce the featurette and,on September 11, he embarked upon its filming. In orderto do so, Weil obtained a union cameraman who pro-duced, in Weil's words, "The worst dailies that I haveever seen in my life." Discouraged by this prospect, Weiljourneyed to Medway's office where he spoke toHoward Kazanjian and Tom Joiner in an attempt to pro-cure the services of Else. Kazanjian informed Weil thatthe former would be unable to accommodate Weil's re-quest because Medway "had enough problems with theUnion." Although Well testified that he had never di-rectly been told by Kazanjian or any other representativeof Medway that Smith had instructed these officials notto approve the employment of either Else or Andersonfor the project, lie testimonially asserted that he never-theless refused to hire Else, in light of Smith's expressedobjection against the employment of nonunion personnel,because he "was scared if I walked out on the set with anon-Union person that some shop steward might pull ev-erybody off, or attempt to pull everybody off the shoot"in light of his prior, extensive experience in the industry.On September 12, Well received a formal, written con-tract from Medway. After setting forth the duties whichWeil's Post Production Co. would be called upon to per-form in the shooting of "Purple Haze" and the remu-neration to be received, the agreement went on the recitethat "Producer [Post Production Co.] agrees to consultwith [Medway] concerning all aspects of the production,creative or otherwise" and that "Producer is solely re-sponsible for paying all lab, equipment and other costs,and hiring and paying the crew and other personnel.Producer agrees to comply with all applicable I.A.T.S.E.and other applicable guild and union rules and regula-tions." (Emphasis supplied.)Well continued to film the documentary on September15, 20, and 29 and Oc'ober 17 and 18. To accomplish theshooting, he exclusively utilized cameramen who weremembers of Respondent. While he was so engaged, hereceived a copy of the labor agreements which Medwayhad signed with Respondent governing the work thatwas performed on "Purple Haze." Concluding his testi-mony, Well recounted that, at no time during the filmingof the documentary did he employ either Else or Ander-son as cameramen, although he had wished to do so, be-cause of Smith's insistence that only members of his or-ganization could be employed.Although Else apparently made no further attempt toobtain employment either with Medway or Weil follow-ing his latest rejection in early September, Anderson didnot cease in his efforts to join Weil's crew in filming thedocumentary. Sometime in September, Anderson spoke171 DECISIONS OF NATIONAL LABOR RELATIONS BOARDto a film editor for Medway and recounted his failure toobtain work with Medway and Weil due to his lack ofunion membership. The editor suggested that Andersoncontact either George Lucas, Medway's executive pro-ducer, or Kazanjian, and present the problem to them.In late September or early October, Anderson tele-phoned Kazanjian and, after introducing himself, in-formed the vice president that Anderson was the camera-man who Weil had hired to film the documentary on"Purple Haze" but who had been prevented from doingso because he had lacked membership in Respondent.Anderson then asked Kazanjian why the former had notbeen allowed to join the crew. Kazanjian responded thathe was aware of the situation and that he was party to alabor compact with Respondent which required him tohire only memhers of that labor organization. When An-derson remarked that such a contractual requirement wasillegal under Federal law, Kazanjian replied that he wasunaware of this happenstance and suggested that Ander-son contact Respondent Business Agent Gerald Smith inLos Angeles to investigate the matter. Turning to Ander-son's report that he had been denied employment afterhe had actually been hired by Weil's company, Kazan-jian stated that Weil's production of the featurette was "afarmout" by Medway and, as such, Weil was bound bythe same contractual requirements as Medway.Following this conversation, Anderson wrote a letterto Kazanjian on November 1 to clarify and pinpoint thereasons which the vice president had previously assignedfor Anderson's failure to gain employment on the pro-duction of the documentary. In that letter, Anderson re-lated that:You [Kazanjian] told me that under your contractwith [Respondent], you absolutely could not hireanyone who was not a member of [Respondent].You added that your contract extended to all sub-contractors, including Michael Weil, who was pro-ducing the documentary and who had already hiredme.Anderson concluded the communication by solicitingKazanjian's comments as to the accuracy of the former'srecollection of their telephonic dialogue.On November 20, Kazanjian called Anderson in re-sponse to the letter. During their conversation, Kazan-jian remarked that Anderson had misunderstood the vicepresident in that Kazanjian had informed Anderson thatthe company "was not prohibited from hiring [non-members of Respondent], he was rather required to hireonly [Respondent's] members." When Anderson pressedfor an explanation of the difference between these twoassertions, Kazanjian replied that there actually wasnone. Thereupon, Kazanjian repeated what he had toldAnderson earlier about the status of Post ProductionCo., and again "described Michael Weil as being part ofour company [Medway] and that the agreements thatwere binding on Medway were equally binding on Mi-chael Weil." At the conclusion of their discussion, Ka-zanjian suggested that Anderson telephone Caleb Des-chanal because "Caleb had had Union hassles, had hadsome trouble meeting the thirty day requirement, but hadsomehow overcome those problems and perhaps [Ander-son] could learn something from Caleb." In this connec-tion, the record discloses that Deschanal performed theduties of director of photography for Medway on"Purple Haze" although he was not a member of Re-spondent and did not manage to join that organizationuntil November 12. Anderson did not follow through onKazanjian's suggestion.As chronicled marginally above, initial charges werealso filed in this proceeding against Medway which al-leged that that company had violated Section 8(a)(3) ofthe Act by refusing to hire Jon Else and Michael Ander-son because they were not members of the Union and be-cause Respondent requested that they not be employed.Shortly before the hearing opened herein, the RegionalDirector for Region 20 approved settlement agreementsentered into between Medway and the Charging partiesand, thereupon, dismissed the charges and the complaintsagainst that entity. In apparent consequence of this pro-cedural activity, none of Medway's officials appeared atthe hearing to testify.8After the hearing commenced,Respondent interposed a series of objections to the testi-mony of Else, Anderson, and Weil, insofar as that testi-mony echoed the statements made to them by HowardKazanjian, Jim Bloom, Tom Joiner, Joan Eisenberg, orany other representative of Medway as to the reasons forMedway's and Weil's refusal to employ the two camera-men, on the ground that such testimonial evidence con-stituted excludible hearsay as to Respondent. Respondentalso contended that it was not responsible for whateverdiscrimination might have been practiced against Elseand Anderson by Weil and his Post Production Co. be-cause the firm was not privy to any contractual relationswith Respondent.In the course of the hearing, I deferred ruling on sev-eral of Respondent's motions to strike allegedly hearsayevidence pending receipt of the totality of the evidenceto be submitted on the issues raised in the complaint.After a careful consideration thereof, I am convincedand conclude that the testimony of Else, Anderson, andWeil should be received and evaluated on dual grounds.A basic legal element presented in this litigation, de-spite the settlement and severance of the cases againstMedway, is the charge that Else and Anderson weredenied employment by Medway and/or Weil in violationof Section 8(a)(3) of the Act. The testimony of Else andAnderson as to the grounds which Kazanjian, Joiner,Bloom, Eisenberg, and Weil advanced in refusing to hirethe two cameramen is essential to a determination of themotivation of those employers in failing to nlace thenames of the two men on their employment rolls. Forthat purpose, their testimonial utterances are both com-petent and material. Moreover, the establishment of aviolation of Section 8(a)(3) of the Act by the employersis also basic to a determination of whether Respondenta Some of these individuals were subpenaed to teslify herein by theGeneral CounselI See Local 776. 1.11SE (ilnm Editors(C ascade. Pictures of CalhJornia.Inc.l, 124 NL.RB 842, 843, fn 2 (195q); Loaul 1418, General Longshore4o)rkers. International Lonigsiormeni e ' sso¢i ationi (Lyks~' Brothers Stiamn-ship Co. Inc). 102 NLRB 72(). 731 (I1953), enfd 212 F2d 846 (5th Cir1954)372 INTERNATI()NA PH()()OGRAPH.RS, ILOCAI. 659caused or attempted to cause those employers to bar Elseand Anderson from jobs with them for a proscribedreason. While Respondent cannot be held legally ac-countable for the conduct of Medway's officials or Weilif they acted independently of the Union in their dealingswith the Charging Parties, I am persuaded that the testi-mony of Else, Anderson, and Weil, while nominallyhearsay in certain areas as to Respondent, effectively lostthat taint when viewed against Smith's own sworn utter-ances both on the stand and in an affidavit which he ten-dered to a Board agent, as well as other competent evi-dence submitted herein.As chronicled above, Jon Else learned from MedwayProduction Assistant Bloom in late June that theformer's request for employment on the feature of"Purple Haze" would be favorably considered. Howev-er, when Bloom inquired whether Else was a unionmember and was told that he was not, Bloom notifiedthe cameraman that "we have no work for you at thistime." In mid-July, Else received a call from MedwayProduction Manager Joiner who related that he wasbusily assembling a Union camera crew to film "PurpleHaze" and suggested that Else contact the director ofphotography, Caleb Deschanal, for a job. At the end ofJuly, Else spoke to Deschanal on two occasions afterwhich the director reported that, although Else washighly qualified and that Medway was desirous of em-ploying him on the crew, there was "not a chance inhell" of getting the position inasmuch as Else was not aunion member.At the end of August, Michael Weil discovered thathe was about to obtain a contract from Medway to filma documentary of "Purple Haze." He immediately tele-phoned Michael Anderson, a well-regarded cameramanwho had previously worked for him, and Anderson washired on the spot to film the featurette. On September 4,Weil was apprised by Medway's publicist that she hadbeen instructed to inform Weil that the award of the pro-duction contract was contingent upon his employment ofunion members. Upon receipt of this information, Weilinformed Anderson that his services could not be utilizedbecause he did not possess union membership.In my opinion, it is an affront to reason for Respond-ent to argue that the denial of employment to Else byMedway at the end of July because he lacked a unioncard was a decision reached by Medway, and Medwayalone. Because of past contractual commitments madewith Respondent going back to 1972, Medway VicePresident Kazanjian felt impelled to contact RespondentBusiness Representative Smith in the summer of 1978 toreport that Medway planned to embark upon the pro-duction of "Purple Haze." During their discussion, as re-ported by Smith, Kazanjian "recognized that [Medway]had a contractual obligation with us and they intended tohire people who were represented by our Local Union.." By manifesting an intention to hire only unionmembers, Kazanjian was not exercising an independentoption but was simply complying with the terms of anagreement which Respondent had extracted fromMedway mandating that "In hiring persons to performservices covered by this Agreement, preference shall begiven by Producers to persons who have acquired thenecessary skills through prior experience with Producersunder this Agreement." If the actual design and thrust ofthis contractual provision was intended to insure thesupply of cameramen who possessed competence ratherthan union membership, as Respondent seemingly argues,this argument rings hollow in light of Respondent's con-fession that Else, as well as Anderson, were suitablyqualified to work for Medway. Moreover, in light ofSmith's assertions that Respondent was not organizingfreelance cameramen in the San Francisco Bay area andthat its members there were unemployed. I am persuadedthat Respondent's insistence that Medway give prefer-ence in hiring to cameramen who had worked with pro-ducers covered by its contracts made it abundantly clearto Medway that, while their agreement permitted it tohire outside the Union's ranks, this privilege could be ex-ercised only with Respondent's prior approval. I Indeed,Smith admitted in a sworn affidavit which he gave to aBoard agent that "Pursuant to our agreement withMedway, it is my understanding that Medway could hirewhosoever it wanted if they first attempted to give con-sideration to union members ...I repeated to Kazanjianthat he was obligated to attempt to hire Union members,but could go outside Union members for hiring."I am fortified in this conclusion by a consideration ofSmith's dialogue with Weil when the latter sought toemploy Else as a replacement for Anderson to film thedocumentary of "Purple Haze." Weil testified that,during his telephonic conversation with Smith on Sep-tember 7 or 8, he apprised Smith of his intention to hireElse on the project. When Smith learned that Else wasnot a member of his organization, Smith heatedly warnedWeil that "You can't hire Else, you have to use someonewho is a member of the Union ...." It is undenied thatWeil conveyed this directive to Kazanjian and, when theemployment of a Union cameraman to film the featuretteproved to be a fiasco, Weil beseeched Kazanjian to pro-cure the talents of Else. Kazanjian refused to do so, ex-plaining that he "had enough problems with the Union."In his testimony, Smith recounted that he had receiveda call from Weil who related that he had been retainedby Medway to film the documentary and that he con-templated hiring Else as his cameraman, but seemed"very upset in finding out that he could not hire [Else],and I said he could hire anybody he damn well chose, Ihad no contract with his company." Questioned as towhether he told Weil that, as an independent producer,he would nevertheless be bound by the terms of Re-spondent's contractual arrangement with Medway, Smithproceeded to fence with counsel. When shown his affida-vit, Smith then confessed that he had told Weil "that he'o Cf. Internarional Photographers of the .ortion Picture Industries Local659 of L.4TSE (IMPO-TV of California, Inc. Y-.4 Productions. Inc.). 197NILRB 1187, 1190 (1972), where, in a case involving ihis Respondent aniddealing with the operation of its "Experience Roster" in oblaining em-ploymenl with subscribers to the contract containing thai provision. theBoard observed that "initial employment in a unit represented byh Re-spondent is based strictly on union conhiderations No matter what quali-ficalions an employee brings With him, if he has not il the past been rep-resented by Respondent, he cannol gain employment v ilh anS employerwx ho is parts to a collecti.e-bargaining agreement with Respondent and/or IATSE "373 I)ECISIONS OF NATIONAL LABOR RELA IONS BOARDcould hire Else, but not to do bargaining unit work withMedway, and that all work on Medway was bargainingunit work" which, in essence, meant that Else would notbe hired at all. Smith initially denied that he had contact-ed Kazanjian and suggested that the latter tie Weil to acontract which would bind Weil to subscribe to Re-spondent's hiring rules. Upon being shown his affidavit,Smith conceded that he had been asked by Kazanjianabout the possibility of utilizing an outside contractor tofilm the documentary and Smith informed him that anyphotographic work must be undertaken in compliancewith their labor agreement. Smith also acknowledgedthat, following his conversation with Weil, he spoke toKazanjian and advised the vice president "that he shouldmake an agreement with Weil in compliance with Med-way's contract with us."In sum, I credit the testimony of Weil and find that,during his telephone conversation with Smith on Sep-tember 7 or 8, Smith informed Weil that the latter couldnot hire Else to perform camera work on the "PurpleHaze" featurette because Else was not a member of theUnion. I also find that, shortly thereafter, Weil notifiedKazanjian of this happenstance and, despite Weil's re-quest that Medway disregard Smith's directive, Kazan-jian refused to comply with the request because he had"enough problems" with Respondent.There is no dispute of fact and I find that, followingRespondent's causation of Else's rejection as a candidatefor employment on the documentary in early September,Michael Anderson continued his quest for a slot onWeil's camera crew and telephoned Kazanjian in lateSeptember or early October about the matter. The factschronicled above relating to Else's denial of employmentgive probative substance to Anderson's testimony that,when he informed Kazanjian that he was the cameramanwho was denied employment with Weil's crew becauseof his lack of union membership, Medway's vice presi-dent rejoined that he was aware of this incident and ex-plained that Medway was a party to an agreement withRespondent which required that it hire only union mem-bers. Kazanjian added that Weil's production of the doc-umentary was a "farmout," by which he meant that Weilwas bound by the same contractual hiring arrangementsas Medway. I am convinced and find that Kazanjian's re-fusal to approve Anderson's employment with Weil wasa direct consequence of Smith's earlier comments thatRespondent's contractual hiring provisions were applica-ble to Weil and barred the employment of nonmembers,such as Anderson.The complaint alleges that Respondent caused or at-tempted to cause Medway to refuse to employ Jon Elseon or about July 21 because he lacked membership in theUnion. As heretofore found, Kazanjian informed Smithof his intention to film the feature of "Purple Haze" andassured Smith that Medway would faithfully adhere toits contractual obligation "to hire people who were rep-resented by" Respondent. This assurance was memorial-ized in an understanding which Smith sent to Kazanjianfor signature and which the latter executed. AlthoughElse applied for the job with Medway at the end of Julyand was assured that he possessed the requisite compe-tence for employment on the feature production, he wasnevertheless denied employment on the ground that hewas not a member of Respondent. In view of Smith's re-action to the employment of Anderson and Else on theproduction of the documentary in September and Octo-ber, which was communicated to Kazanjian, as well asthe understanding of Medway's officials as to the actualpurport of the labor compact which it had agreed towith Smith, I am convinced that, when Director of Pho-tography Deschanal refused to employ Else in late Julyuntil he had managed to solve his "Union problem,"Deschanal was simply reacting to Smith's proverbial"wink or nod" that the agreement prescribing preferen-tial hiring for union members in fact meant that onlysuch members would be employed. Accordingly, I con-clude that Respondent caused Medway to deny employ-ment to Else in late July because he lacked Union mem-bership, and thereby violated Section 8(b)(2) and (1)(A)of the Act. 'I have heretofore found that, on September 7 or 8, Re-spondent, through Smith, again caused Medway to baremployment to Else for work on Weil's production of adocumentary of "Purple Haze" because of its continuedinsistence that only Union personnel be employed. And,I have found that, on September 4, Medway refused toallow Weil to engage the services of Michael Andersonto film the documentary. As in the case of Else, I findthat that causative impulse for the denial of camera workto Anderson had its genesis in Respondent's requirementthat Medway give preference in hiring to union mem-bers.Respondent's contention that it was not responsible forWeil's refusal to employ Anderson and Else for work onthe featurette because he was an independent contractorwith no contractual ties or obligations to the Union doesnot warrant extensive treatment. Suffice it to say, Smith'sown testimony clearly reveals that he insisted thatMedway bind Weil by contract to adhere to the terms ofthe outstanding agreement between Respondent andMedway, including the provisions dealing with thehiring of employees. Moreover, as a result of this insis-tence, Medway obtained such an agreementfrom Weilwhich dictated that this producer "comply with all appli-cable I.A.T.S.E. and other applicable guild and unionrules and regulations." I therefore conclude that Weilstood in the shoes of Medway insofar as his labor poli-cies were concerned and that, when Smith insisted thatWeil hire union members to film his work rather thanElse or Anderson, this insistence was tantamount to ex-erting that same pressure upon Medway. In short, I findthat, by refusing to clear Else and Anderson for employ-ment on the documentary of "Purple Haze" on Septem-ber 7 or 8, and September 4, respectively, Respondentthereby caused Weil, and consequently Medway, to banthese cameramen from the set because they lacked mem-bership in that labor organization. I conclude that, by theforegoing conduct, Respondent violated Section 8(b)(2)and (I)(A) of the Act.II Cf .rotion Picture Studio Mechuanici, Laiol 52A. IA1SE (MichaelLeviee Productioms. Lid.). 238 NLRB No. 9 11978)374 INFER KNATIONAl Pt'IOTO((RAPHERS. I )CAIL 659IN'. I'll It llI( OI 1 it I Nt: iR I O NII R R HO A RCIICI:SUPON CONMM RCIThe activities of Respondent set forth in section I11,above, occurring in connection with the Employer's op-erations described in section I. above, have a close, inti-mate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening commerce and the free flowthereof,V. THIU RiMItI)YHaving found that Respondent has violated Section8(b)(2) and (I)(A) of the Act, I shall order that it ceaseand desist therefrom and take certain affirmative actionwhich I deem is necessary to effectuate the policies ofthe Act.I have found that Respondent unlawfully attempted toand did cause Medway discriminatorily to deny Jon Elseand Michael Anderson employment as cameramen be-cause they were not union members. I shall thereforeorder that Respondent notify Medway and Weil, in writ-ing, with a copy of said notification sent to Else and An-derson, that it has no objection to Medway's employ-ment of these cameramen and that it requests thatMedway offer Else and Anderson employment in thejobs for which they were previously considered or, ifthose jobs no longer exist, to substantially equivalent po-sitions, without prejudice to their seniority or otherrights and privileges. I shall further order that Respond-ent make Else and Anderson whole for any loss of earn-ings they may have suffered by reason of the discrimina-tion practiced against them, by payment to them of asum equal to that which they normally would haveearned in Medway's employ from the date of the dis-criminatory denial of employment to them until 5 daysafter the notices required above have been sent.l2 Thebackpay provided herein shall be computed in accord-ance with the Board's formula set forth in F W. Wool-worth Company, 90 NLRB 289 (1950), with interestthereon as prescribed in Florida Steel Corporation, 231NLRB 651 (1977).'3Upon the basis of the foregoing findings of fact andconclusions, and the entire record made in this proceed-ing, I hereby make the following:CONCIUSIONS OF LAWI. Medway is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. Respondent is a labor organization within the mean-ing of Section 2(5) of the Act.3. By attempting to cause and causing Medway todeny Jon Else and Michael Anderson employment ascameramen in violation of Section 8(a)(3) of the Act, Re-spondent is engaging in and has engaged in unfair labor2 The General Counsel has neither alleged nor contended that Re-spondenl caused ior attempted to cause Medway to deny employmentl toMichael Anderson fir woerk as a cameraman oin the feature productiion of"Purple Haze" as oipposed ito the documenlary of that film Accorrdingly,I shall make nol remedial prosisieon focr Anderscr in this regard"': See, benerall>. Isis Pl/unhbitg & floetirn g Co, 138 NIL R 71t (19621practices within the meaning of Section 8(b)(2) and(1)(A) and Section 2(6) and (7) of the Act.Upon the foregoing findings of fact and conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the National Labor Relations Act. as amended, Ihereby issue the following recommended:ORDER ' 4The Respondent, International Photographers of theMotion Picture Industry, Local 659, International Alli-ance of Theatrical Stage Employees and Moving PictureMachine Operators of the United States and Canada. itsofficers, agents, and representatives, shall:1. Cease and desist from:(a) Causing or attempting to cause Medway Produc-tions, Inc., or any other employer, to deny Jon Else andMichael Anderson, or any other employee or job appli-cant, employment as a cameraman or otherwise discrimi-nate against them or other employees or job applicants inviolation of Section 8(a)(3) of the Act because of non-membership in Respondent.(b) In any other manner restraining or coercing em-ployees in the exercise of the rights guaranteed in Sec-tion 7 of the Act, except to the extent that such rightsmay be affected by an agreement requiring membershipin a labor organization as a condition of employment, asauthorized by Section 8(a)(3) of the Act.2. Take the following affirmative action which I deemis necessary to effectuate the policies of the Act:(a) Notify Medway Productions, Inc., and MichaelWeil, in writing, with copies also sent to Jon Else andMichael Anderson, that it withdraws any objectionswhich it has to their employment, and that it requeststhat Medway offer to them employment as cameramenor, if such jobs are not available, to a substantially equiv-alent position, without prejudice to their seniority orother rights and privileges.(b) Make Jon Else and Michael Anderson whole forany loss of earnings which they' may have suffered byreason of the illegal discrimination practiced againstthem in the manner set forth in the section of this Deci-sion entitled "The Remedy."(c) Post at its offices and meeting rooms copies of theattached notice marked "Appendix."'sCopies of saidnotice, on forms to he provided by the Regional Direc-tor for Region 20, after being duly signed by Respond-ent's authorized representative, shall be posted by it im-mediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to members are cus-tomarily posted. Reasonable steps shall be taken by Re-1' In the event no exceptions are filed as prol ided hb Sec 1(024i6 ofthe Rules and Regulation, of the National Labor Relations Board. Ihefindings, cornclusion,. and recommended Order herein shall, as prosidedin Sec 102 48 of the Rule, and Regulations. he adopted by the Board andbecome its findings, conclusions. and Order. and all hbjectlions thereolshall he deemed %sal ed foIr all purposecsit In the esent that this Order i, enforced h) a Judgmcnl of a U'niiedState, Court of Appeals. the s.ords i,, the Iotice reading "Posted hbyOrder of Ihe Nltionall I ahbor Relationll HBoard" shall read "osted Puru-ant hto a Judgmcen of Ithe i illed Statel' Court i[f Appeals, itforcing iaOrder of Ihe Naollnal lhabohr H.iard " I)t'CISI()NS ()F NAIO()NAIl LABOR RELATIONS BOARDspondent to insure that said notices are not altered, de-faced, or covered by any other material.(d) Deliver to the Regional Director for Region 20signed copies of the "Appendix" for posting by MedwayProductions, Inc., at its facility in San Anselmo, Califor-nia, if said company is willing to do so, in places wherenotices to employees are customarily posted.(e) Notify the Regional Director for Region 20, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.376